



EXHIBIT 10.16c
Portions of this Exhibit have been omitted based upon a request for confidential
treatment. This Exhibit, including the non-public information, has been filed
separately with the Securities and Exchange Commission. "[*]" designates
portions of this document that have been redacted pursuant to the request for
confidential treatment filed with the Securities and Exchange Commission.


AMENDING AGREEMENT NO. 2 TO FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS AGREEMENT made as of the 18th day of December, 2018,
B E T W E E N:
AUTOMOTIVE FINANCE CANADA INC.,
a corporation incorporated under the laws of the Province of Ontario,
(hereinafter called the "Seller" and the "Servicer"),
- and -
KAR AUCTION SERVICES, INC.,
a corporation incorporated under the laws of Delaware,
(hereinafter called "KAR"),
- and -
BNY TRUST COMPANY OF CANADA,
a trust company incorporated under the laws of Canada licensed to carry on
business as a trustee in each of the provinces of Canada, in its capacity as
trustee of PRECISION TRUST, a trust established pursuant to the laws of the
Province of Ontario, without personal liability, as purchaser,
(in such capacity, hereinafter called the "Purchaser").
WHEREAS the Seller, KAR and the Purchaser entered into a fourth amended and
restated receivables purchase agreement dated as of December 20, 2016, as
amended on January 30, 2017 (as amended, the "RPA");
AND WHEREAS, in accordance with the terms of Section 10.4 of the RPA, the
Seller, KAR and the Purchaser wish to amend the RPA in the manner set out in
this amending agreement (the "Agreement");


WSLEGAL\047083\00034\21098285v5
I\14053522.1



--------------------------------------------------------------------------------





NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
covenants and agreements of the parties herein contained and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:
1.
Interpretation

1.1
All words and expressions defined in the RPA and not otherwise defined in this
Agreement (including the recitals hereto) shall have the respective meanings
given to them in the RPA.

2.
Amendments to the RPA

2.1
Section 1.1 of the RPA is hereby amended as follows:

(a)
the defined term "Cash Reserve Event" is hereby deleted in its entirety and the
following substituted therefor:

""Cash Reserve Event" means as of any Settlement Date, (i) the arithmetic
average of the Net Spread for [*], (ii) the Delinquency Ratio is greater than
[*], or (iii) the average Payment Rate for [*], or [*]; provided, however, that
following each occurrence of a Cash Reserve Event, such trigger shall remain in
effect until [*]";
(b)
the defined term "CDOR" is hereby deleted in its entirety and the following
substituted therefor:

""Three-Month CDOR" means, on any day and for any Tranche Period, the annual
rate of interest equal to the average discount rate (rounded upwards, if
necessary, to the nearest 0.00001%) of 3-month Canadian dollar bankers'
acceptances as displayed on the "Bloomberg Screen CDOR Page" as at approximately
10:00 a.m. (Toronto time) on the first day of such applicable Tranche Period
(or, if such day is not a Business Day, on the preceding Business Day),
provided, however, that if such rate does not appear on the Bloomberg Screen
CDOR Page on such day as contemplated, then the CDOR rate on such day shall be
calculated as the average of the rates for such period applicable to Canadian
dollar bankers' acceptances quoted by the banks listed on Schedule I of the Bank
Act (Canada) as at approximately 10:00 a.m. (Toronto time) on such day (or, if
such day is not a Business Day, on the preceding Business Day);”;
(c)
the defined term "Eligible Receivable" is hereby amended by deleting subsection
(a) in its entirety and the following substituted therefor:

"(a) the Obligor of which (i) is a Person that is a resident of Canada and
located in a province or territory of Canada or is a co-signer or co-guarantor
who is a resident of another country (provided there is at least one personal
guaranty from a Canadian resident), (ii) is not the Government of Canada or any
agency or instrumentality


WSLEGAL\047083\00034\21098285v5            - 2 -
I\14053522.1



--------------------------------------------------------------------------------





thereof or any federal crown corporation, and (iii) is not any provincial or
territorial government or agency thereof;";
(d)
the defined term "Financed Vehicle" is hereby deleted in its entirety and the
following substituted therefor:

""Financed Vehicle" means [*]
(e)
the defined term "KAR Credit Facility" is hereby deleted in its entirety and the
following substituted therefor:

""KAR Credit Facility" means that certain Amended and Restated Credit Agreement,
originally dated as of March 11, 2014, as amended by the Incremental Commitment
Agreement and First Amendment dated as of March 9, 2016, and as amended by the
Incremental Commitment Agreement and Second Amendment dated as of May 31, 2017,
by and among KAR, as borrower, JPMorgan Chase Bank, N.A., as administrative
agent, and the other lenders and agents party thereto, as the same may be
amended, supplemented, restated or otherwise modified from time to time;";
(f)
the defined term "Program Fee Side Letter" is hereby deleted in its entirety and
the following substituted therefor:

""Program Fee Side Letter" means the letter agreement between the Seller and the
Securitization Agent dated December 18, 2018 as the same may be amended, varied
or replaced from time to time;";
(g)
the defined term "Program Limit" is hereby amended by deleting the words "$125
million" therein and replacing them with "$175 million";

(h)
the defined term "Salvage Vehicle" is hereby deleted in its entirety and the
following substituted therefor:

""Salvage Vehicle" means any vehicles [*] provided that such vehicle [*] For
purposes of the Net Receivables Pool Balance calculation, the value of
Receivables that are originated for the purpose of financing Salvage Vehicles is
limited to [*];
(i)
the defined term "Termination Date" is hereby amended by deleting the words
"January 31, 2020" therein and replacing them with "January 28, 2022"; and

(j)
the defined term "Tranche Rate" is hereby deleted in its entirety and the
following substituted therefor:

""Tranche Rate" means (a) at any time prior to the occurrence of a Trigger
Event, [*] and (b) at any time on or after the occurrence of a Trigger Event,
[*].
2.2
Section 6.1 of the RPA is hereby amended by deleting subsection (bb) in its
entirety and the following substituted therefor:



WSLEGAL\047083\00034\21098285v5            - 3 -
I\14053522.1



--------------------------------------------------------------------------------





"(bb) the average Payment Rate for [*] is less than [*], or [*] is less than [*]
3.
Other Documents

3.1
Any reference to the RPA made in any documents delivered pursuant thereto or in
connection therewith shall be deemed to refer to the RPA as amended, extended,
modified, renewed or supplemented from time to time, unless the context
otherwise requires.

4.
Miscellaneous

4.1
As amended by this Agreement, the RPA is in all respects ratified and confirmed
and continues in full force and effect, and the RPA as amended by this Agreement
shall be read, taken and construed as one and the same instrument.

4.2
This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

4.3
This Agreement may be executed in one or more counterparts each of which shall
be deemed an original and all of which when, taken together, shall constitute
one and the same instrument.

4.4
This Agreement shall be governed by, and construed in accordance with, the laws
of the Province of Ontario and the federal laws of Canada applicable therein.

[Signature page follows]






































WSLEGAL\047083\00034\21098285v5            - 4 -
I\14053522.1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized signatories, as of the date first written above.


AUTOMOTIVE FINANCE CANADA INC.
 
 
 
 
By:
   /s/ Amy Wirges
 
Name: Amy Wirges
Title: Vice President of Finance; Treasurer







KAR AUCTION SERVICES, INC.
 
 
 
 
By:
   /s/ James P. Hallett
 
Name: James P. Hallett
Title: Chief Executive Officer







BNY TRUST COMPANY OF CANADA, in its capacity as trustee of PRECISION TRUST,
without personal liability, by its Securitization Agent BMO NESBITT BURNS INC.
 
 
 
 
By:
   /s/ Terry J. Ritchie
 
Name: Terry Ritchie
Title: Managing Director




By:
  /s/ Kevin Brown
 
Name: Kevin Brown
Title: Director





WSLEGAL\047083\00034\21098285v5
I\14053522.1

